     Case 2:19-cv-12654-RSW ECF No. 16, PageID.825 Filed 03/25/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TORYONA JACKSON,
o/b/o M.R., a minor

         Plaintiff,                                 Civil Action No. 19-12654


v.
                                                    HON. R. STEVEN WHALEN
COMMISSIONER OF SOCIAL                              U.S. Magistrate Judge
SECURITY,


         Defendant.
_____________________________/


                                  OPINION AND ORDER

         Plaintiff Toryona Jackson (“Plaintiff”) brings this action under 42 U.S.C. §405(g) on

behalf of her minor child (“M.R.”) challenging a final decision of Defendant Commissioner

(“Defendant”) denying child disability benefits under Title XVI of the Social Security Act.

On December 17, 2019, both parties consented to United States Magistrate Judge jurisdiction

under 28 U.S.C. § 636( c ) and Fed. R. Civ. P. 73. Both parties filed summary judgment

motions. For the reasons set forth below, Defendant’s Motion for Summary Judgment

[Docket #13] is GRANTED and Plaintiff’s Motion for Summary Judgment [Docket #12] is

DENIED.


                                              -1-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.826 Filed 03/25/21 Page 2 of 16




                              I. PROCEDURAL HISTORY

           On October 28, 2016, Plaintiff applied for child disability benefits on behalf of

M.R., alleging disability as of June 15, 2013. (ECF No. 9, PageID.164)(Tr. 139).1 After the

initial denial of benefits, Plaintiff requested an administrative hearing, held on May 17, 2018

(Tr. 31). Administrative Law Judge (“ALJ”) Crystal L. White-Simmons presided. Plaintiff,

represented by Salina L. Choice, testified (Tr. 34-54). On August 31, 2018, ALJ White-

Simmons found that M.R. was not disabled (Tr. 14-26). On August 15, 2019, the Appeals

Council denied review (Tr. 1-3). Plaintiff filed for judicial review of the final decision on

September 10, 2019.

                               II. BACKGROUND FACTS

       M.R., born December 11, 2006, was 11 at the time of the ALJ’s determination (Tr.

26, 139). Plaintiff alleges that M.R. is disabled due to Attention Deficit Hyperactivity

Disorder (“ADHD”), acting out, and problems in reading and calculations (Tr. 146).

       A. Plaintiff’s Testimony

       Plaintiff offered the following testimony on behalf of M.R.:

       M.R. lived in a single family home with Plaintiff, two sisters, uncle, and grandmother

(Tr. 35). He was in fourth grade (Tr. 36). He weighed 32 pounds at the time of the hearing

(Tr. 35). He repeated first and second grades (Tr. 36). His academic problems were mostly

       1
        Citations to the administrative record (ECF. No. 9) are henceforth referred to by
transcript page number.

                                              -2-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.827 Filed 03/25/21 Page 3 of 16




attributable to ADHD (Tr. 36-37). M.R. was prone to verbal and physical altercations (Tr.

37). He was receiving mental health counseling (Tr. 37). He also saw a physician once

every six months (Tr. 38). He took medication to help him sleep at night (Tr. 38). He used

an inhaler twice a day for the condition of asthma, but had not had an asthma attack since

2013 (Tr. 37-38).

       M.R. required reminders to get up in the morning (Tr. 39-40). He needed help

showering and washing his face thoroughly (Tr. 40). Plaintiff laid out M.R.’s clothes for him

every morning but he was able to dress himself (Tr. 40). He had a “temper tantrum” if his

clothes were not laid out for him (Tr. 41). He was able to take out the trash (Tr. 42). He was

able to play football and basketball and did not have significant physical problems (Tr. 43).

He was on soccer and football team (Tr. 50-51). He enjoyed video games (Tr. 51).

       M.R. was taking “special needs” classes which included individual time with a teacher

to help him with difficulties in reading, writing, and math (Tr. 43-44). He “shut down”

when given challenging reading assignments (Tr. 45). He did not have hearing problems (Tr.

46). Family members had difficulty interacting with him (Tr. 46). When M.R. was

frustrated, he might throw a chair or break a window (Tr. 46). At school, he would push

other students or walk out of class (Tr. 46). He had friends in the neighborhood and at school

(Tr. 46-47). After altercations with his friends, he would typically sulk for a couple of days

(Tr. 47). At times he would respond to “rules and directions” (Tr. 47). Plaintiff believed that

M.R. became angry when confronted with information he did not understand (Tr. 47). M.R.


                                              -3-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.828 Filed 03/25/21 Page 4 of 16




had an attention span of five minutes (Tr. 47-48). He was not able to read (Tr. 48). He

finished his homework assignments with the help of Plaintiff (Tr. 48). He was still learning

to write his name (Tr. 48).

       In response to questioning by counsel, Plaintiff testified that she disciplined M.R. for

temper tantrums by taking away his phone and forbidding video games (Tr. 53). M.R. had

a temper tantrum at school two months before the hearing and had his most recent physical

fight at school a year earlier (Tr. 54). Although M.R. was in fourth grade, his reading level

had been assessed at the second grade level (Tr. 54).

       B.     Medical and Academic Evidence

                              1. Treating and Academic Sources

       March, 2015 academic testing showed that M.R.’s language skills ranged between

“normal” and two standard deviations below the mean for his age (Tr. 730-731). April, 2015

records note that M.R.’s IQ was in the “low average” range (Tr. 694-695). January, 2016

counseling records note Plaintiff’s report that M.R. was easily frustrated (Tr. 241).

Individual and family therapy was recommended (Tr. 320). Summer, 2016 records state that

M.R. enjoyed spending time with his father and was looking forward to the new school year

(Tr. 413). He appeared fully oriented (Tr. 529). M.R. continued to struggle with reading and

math and had “anger issues” with his sister (Tr. 532).

       In November, 2016, Plaintiff reported oppositional behavior, poor grades, difficulty



                                             -4-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.829 Filed 03/25/21 Page 5 of 16




with authority, and concentrational problems (Tr. 297, 357). Plaintiff deemed M.R.’s

physical health “good” (Tr. 298). She noted that M.R. cried when frustrated and had been

suspended for fighting at school in past school years (Tr. 314). M.R.’s behavioral and

learning problems were deemed “moderate” (Tr. 369). Plaintiff noted that recent situational

stressors included a cousin’s murder (Tr. 363). M.R. was diagnosed with ADHD (Tr. 536).

       IQ testing from the same month ranged from average to “very low” in auditory

processing (Tr. 701). In December, 2016, M.R. was deemed eligible for an Individualized

Educational Program (“IEP”) based on deficiencies in reading skills and comprehension,

written expression, and math (Tr. 681-683). His reading skills were placed at the first-grade

level (Tr. 685).

       In January, 2017, Lynese Davis, special education teacher, found “obvious” but not

“serious” or “very serious” limitations in the domains of “Acquiring and Using Information”;

“Attending and Completing Tasks;” and “Interacting and Relating to Others” (Tr. 163-165).

She found no limitation in “Moving About and Manipulating Objects;” “Caring for

Yourself;” or “Health and Physical Well-Being” (Tr. 166-168). Ms. Davis’ May, 2017

assessment showed similar results (Tr. 174-179).

       May, 2017 records state that M.R. enjoyed math, but needed help with school work

(Tr. 539). A medication review from the next month noted no recent major behavioral issues

(Tr. 631). November, 2017 counseling records note normal speech, full orientation, good eye

contact, and a normal thought process (Tr. 538, 623). Records from the same month note

                                             -5-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.830 Filed 03/25/21 Page 6 of 16



that M.R. was disruptive and had received his first detention of the school year for fighting

with another student (Tr. 622). January, 2018 records note that M.R. had “received several

detention[s]” for failing to complete class work (Tr. 616, 619). May, 2018 records note “no

current behavioral issues” at school (Tr. 613). M.R. appeared alert and oriented (Tr. 614).

                               2. Non-Treating Sources

       In February 21, 2017, psychiatrist Ibrahim Youssef, M.D. performed a consultative

examination, noting Plaintiff’s report that M.R. was hyperactive, impulsive, and oppositional

(Tr. 231). Plaintiff reported improvements with psychotropic medication (Tr. 231). Plaintiff

reported that M.R. had not been suspended during the current school year and was able to

learn (within the special education program) “within normal limits” (Tr. 231). Dr. Youssef

noted that M.R. fidgeted but remained seated with an appropriate attitude (Tr. 232). He

exhibited normal speech and a normal affect and mood (Tr. 232). Dr. Youssef noted that

M.R. did “not seem to have severe behavioral problems” (Tr. 232). He gave M.R. a guarded

prognosis (Tr. 233).

       In April, 2017, Lea Ann Raymo, Ph.D. administered the Wechsler Intelligence Scale

for Children, Fifth Edition (Tr. 236). M.R.’s full scale IQ was 70; verbal, 65; visual, 92;

working memory, 79; and processing speed, 86 (Tr. 236). She diagnosed M.R. with ADHD,

combined type, and borderline intellectual functioning (Tr. 237). She gave M.R. a guarded

prognosis, noting moderate impairment in the ability to understand, retain, and follow

instructions; perform basic tasks; and interacting with others (Tr. 237).

                                             -6-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.831 Filed 03/25/21 Page 7 of 16



       In May, 2017, Rose Moten, Ph.D. performed a non-examining review of the treating

and consultative records, finding “less than marked limitation;” in the domains of “Acquiring

and Using Information;” “Attending and Completing Tasks;” and “Interacting and Relating

to Others” (Tr. 62-63). Dr. Moten found no limitation in the domains of “Moving About and

Manipulating Objects;” “Caring for Yourself;” or “Health and Physical Well-Being” (Tr.

63). She noted that a January, 2017 teacher’s report showed improvement in M.R.’s

behavioral issues (Tr. 60).

              C. The ALJ’s Decision

       Citing the medical and academic records, ALJ White-Simmons found that for the

relevant period, M.R. experienced the severe impairments of ADHD borderline intellectual

functioning, and asthma but that none of the conditions met or medically equaled any listed

impairments in 20 C.F.R. 404, Subpart P, Appendix 1(Tr. 17-18).

       The ALJ found that in the domain of “Acquiring and Using Information,” M.R. had

“less than marked limitation” (Tr. 20-21). In the domain of “Attending and Completing

Tasks,” the ALJ again found less than marked limitation, citing Ms. Davis’ finding of no

severe or very severe limitations in that domain (Tr. 22). She noted that the condition of

ADHD was stable with medication (Tr. 22).

       In the domain of “Interacting and Relating to Others,” the ALJ found that M.R. had

less than marked limitation, noting that he was cooperative during evaluations and that he

had not received scores of severe or very severe problems in that domain (Tr. 23). The ALJ

                                             -7-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.832 Filed 03/25/21 Page 8 of 16



found no limitation in the domain of “Moving About and Manipulating Objects,” noting that

M.R. was able to perform chores and engage in team sports (Tr. 24). The ALJ found “less

than marked limitation” in “Caring for Yourself,” noting that while M.R. needed assistance

showering, his teacher had found no limitation in that domain (Tr. 25). The ALJ cited

psychological evaluations noting good hygiene (Tr. 25).

       Finally, the ALJ found “less than marked” limitations in the domain of “Health and

Physical Well-Being,” observing that while M.R. used an inhaler for the condition of asthma,

he was able to play football and basketball and had “hit his developmental milestones” (Tr.

25). She also noted that M.R.’s teacher found no limitation in that domain (Tr. 25).




                             III. STANDARD OF REVIEW

        “Under the substantial evidence standard, a court looks to an existing administrative

record and asks whether it contains ‘sufficien[t] evidence’ to support the agency's factual

determinations.” Biestek v. Berryhill, — U.S. —, 139 S.Ct. 1148, 1154 (2019)(punctuation

altered)(citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.

126 (1938))(emphasis deleted).      The district court reviews the final decision of the

Commissioner to determine whether it is supported by substantial evidence. Biestek at 139

S. Ct. at1152; 42 U.S.C. §405(g). “Substantial evidence is defined as ‘more than a scintilla

of evidence but less than a preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Rogers v. Commissioner of Social Sec.,


                                             -8-
  Case 2:19-cv-12654-RSW ECF No. 16, PageID.833 Filed 03/25/21 Page 9 of 16



486 F.3d 234, 241 (6th Cir. 2007)(citing Cutlip v. Sec'y of Health & Human Servs., 25 F.3d

284, 286 (6th Cir.1994)).

      The standard of review is deferential and “presupposes that there is a ‘zone of choice’

within which decision makers can go either way, without interference from the courts.”

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)(en banc). Where substantial evidence

supports the ALJ's decision, the reviewing court “defers to that finding even if there is

substantial evidence in the record that would have supported an opposite conclusion.’”

Blakley v. Commissioner Of Social Sec., 581 F.3d 399, 406 (6th Cir. 2009)(citing Key v.

Callahan, 109 F.3d 270, 273 (6th Cir.1997)).        However, in determining whether the

evidence is substantial, the court must “take into account whatever in the record fairly

detracts from its weight.” Wages v. Secretary of Health & Human Services, 755 F.2d 495,

497 (6th Cir. 1985). The court must examine the administrative record as a whole, and may

look to any evidence in the record, regardless of whether it has been cited by the ALJ.

Walker v. Secretary of Health and Human Services, 884 F.2d 241, 245 (6th Cir. 1989).

             IV. FRAMEWORK FOR CHILD DISABILITY BENEFITS

      42 U.S.C. § 1382c (a)(3)(C)(I) provides that “[a]n individual under the age of 18 shall

be considered disabled” if he or she “has a medically determinable physical or mental

impairment which results in marked and severe functional limitations.”2 In evaluating



      2
        Childhood claims are subject to the same 12-month durational requirement as
adult claims. 42 U.S.C. § 1382c (a)(3)(C)(I)

                                            -9-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.834 Filed 03/25/21 Page 10 of 16



whether a child is disabled, the Commissioner is to consider, in sequence, whether the child

claimant 1) is “doing substantial gainful activity” 2) has a severe impairment, and if so 3)

has “an impairment(s) that meets, medically equals, or functionally equals the listings.” 20

C.F.R. § 416.924(a). If the claimant does not meet or medically equal a listed impairment,

the Commissioner proceeds to determine functional ability in six domains to determine

whether the child functionally equals the listings:

       (I) Acquiring and using information;

       (ii) Attending and completing tasks;

       (iii) Interacting and relating with others;

       (iv) Moving about and manipulating objects;

       (v) Caring for yourself; and,

       (vi) Health and physical well-being.

20 C.F.R. § 416.926a(b)(1).

       To establish disability at the third step, “the impairment(s) must . . . result in

‘marked’ limitations in two domains of functioning or an ‘extreme’ limitation in one

domain.” Id. A “marked” limitation is defined as an impairment(s) that “interferes seriously”

with the ability “to independently initiate, sustain, or complete activities.” 20 C.F.R. §

416.926a(e)(2). An “extreme” limitation “interferes very seriously” with the ability “to

independently initiate, sustain, or complete activities”(emphasis added). 20 C.F.R. §


                                              -10-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.835 Filed 03/25/21 Page 11 of 16



416.926a(e)(3).

                                       V. ANALYSIS

       In her sole argument for remand, Plaintiff contends that the transcript supports the

finding that M.R. meets, medically equals, or functionally equals Listing 112.05 (Intellectual

Disorder).(ECF No. 12, PageID.772.)(citing 20 C.F.R. Part 404, Subpart P, Appendix 1, §

112.05))(effective March 27, 2017).

       Listing 112.05 provides as follows:

        Intellectual disorder (see 112.00B4), for children age 3 to attainment of age
       18, satisfied by A or B:
       A. Satisfied by 1 and 2 (see 112.00H):

       1. Significantly subaverage general intellectual functioning evident in your
       cognitive inability to function at a level required to participate in standardized
       testing of intellectual functioning; and,


       2. Significant deficits in adaptive functioning currently manifested by your
       dependence upon others for personal needs (for example, toileting, eating,
       dressing, or bathing) in excess of age-appropriate dependence.
       OR

       B. Satisfied by 1 and 2 (see 112.00H):

              1. Significantly subaverage general intellectual functioning evidenced
              by a or b:
              a. A full scale (or comparable) IQ score of 70 or below on an
              individually administered standardized test of general intelligence; or
              b. A full scale (or comparable) IQ score of 71-75 accompanied by a
              verbal or performance IQ score (or comparable part score) of 70 or
              below on an individually administered standardized test of general

                                             -11-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.836 Filed 03/25/21 Page 12 of 16



                 intelligence; and
                 2. Significant deficits in adaptive functioning currently manifested by
                 extreme limitation of one, or marked limitation of two, of the following
                 areas of mental functioning:
                 a. Understand, remember, or apply information (see 112.00E1); or

                 b. Interact with others (see 112.00E2); or

                 c. Concentrate, persist, or maintain pace (see 112.00E3); or

                 d. Adapt or manage oneself (see 112.00E4).

       Plaintiff argues that M.R. meets Listing 112.05 because he has a full scale IQ of 70

and experiences marked limitation in all four areas of mental functioning (ECF No. 12,

PageID.772.). She appears to contend that the ALJ gave short shrift to the issue of whether

M.R. actually met Listing 112.05.

       As a threshold matter, Plaintiff’s argument that the ALJ erred by not providing an

extended discussion regarding the four areas of mental functioning listed in Listing

112.05B2(a-d) does not provide grounds for remand. First, the ALJ cited Listing 112.05 in

making her Step Three analysis (Tr. 17). While she appears to have overlooked M.R.’s full

scale IQ of 70 at this point in her findings, she found that M.R. did not experience marked

limitation of two categories of mental functioning or extreme limitation in one3 (Tr. 17). The

full scale IQ of 70, unaccompanied by a finding of two marked or one extreme limitation in

mental functioning, does not establish that M.R. met Listing 112.05.


       3
           The ALJ later acknowledged the full scale IQ of 70 (Tr. 20).

                                               -12-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.837 Filed 03/25/21 Page 13 of 16



       Second, the ALJ went on to provide a thorough rationale for finding that M.R. did

not experience even one marked limitation in any of the six domains to be considered in child

disability cases. See § 416.926a(b)(1). I agree with Defendant’s contention that a prolonged

discussion of why M.R. did not experience marked or extreme limitation in any of the four

areas of mental functioning set forth in Listing 112.05 would be redundant given their

“obvious parallels between the functional equivalence domains.” (ECF No. 13,

PageID.799.)(quoting Griffin v. Colvin, 2016 WL 910506, at *5 (N.D. Ill. Mar. 10,

2016))(“‘Considering that the ALJ’s summary of the record, explanation of the weight of the

evidence, and analysis of the six domains is applicable to all three listed impairments

addressed by the ALJ, the Court applies the ALJ’s discussion of these issues to its Listing

112.05 inquiry.’”); Scarborough o/b/o J.J.S. v. Saul, No. 18-516-B, 2019 WL 5839298, at

*8-11 (S.D. Ala. Nov. 7, 2019) (“‘Plaintiff’s precise claim on appeal is that the ALJ erred

in finding that J.J.S. has less than marked limitations in the areas of understanding,

remembering, or applying information and concentrating, persisting, or maintaining pace, and,

therefore, did not meet Listing 112.05(B). However, as noted, the ALJ found that because

J.J.S.’s impairments caused no marked or extreme limitations in the non-physical childhood

functional domains, they necessarily could not have caused two marked limitations or one

extreme limitation in the areas of mental functioning listed in Paragraph 2 of Listing

112.05(B).’”)(emphasis in original, internal punctuation omitted).

       In support of Plaintiff’s substantive argument that M.R. experienced marked


                                            -13-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.838 Filed 03/25/21 Page 14 of 16



informational-related limitation, she cites records showing academic difficulties, problems

interacting with authority, and attention and memory problems. Id. As to interacting with

others, she notes that M.R. is argumentative, disobeys rules, fights at school, and has a

history of suspensions from school. Id. at 773. In regard to concentrational problems, she

cites M.R.’s ADHD diagnosis. Id. at 774. She contends that M.R.’s adaptive problems are

evidenced by his “difficulty managing his feelings and . . . outbursts.” Id.

    However, substantial evidence supports the conclusion that M.R. did not experience

marked or extreme limitation in any of the four areas of mental functioning set forth in

Listing 12.05. Standing alone Ms. Davis’ finding that M.R. did not experience any serious

or very serious i.e. marked or extreme limitation in any category or subcategory of

functioning constitutes substantial evidence in support of non-disability (Tr. 163-173, 174-

183). Plaintiff’s contention that Ms. Davis, a special education teacher, did not fully

understand the five-point scale used to quantify child functioning is wholly speculative.

Ms. Davis’ assessments are consistent with counseling records stating that M.R.’s behavioral

and learning problems were “moderate” (Tr. 369).

       The consultative findings also support the finding that M.R. did not experience

marked or extreme limitation. Dr. Youseff noted that M.R. fidgeted but remained seated

with an appropriate attitude; exhibited normal speech with a normal affect and mood; and did

“not seem to have severe behavioral problems” (Tr. 232). Plaintiff acknowledged that M.R.

had not been suspended during the most recent school year (Tr. 231). After administering

                                            -14-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.839 Filed 03/25/21 Page 15 of 16



cognitive testing, Dr. Raymo concluded that M.R. experienced no more than moderate

impairment in the ability to understand, retain, and follow instructions; perform basic tasks;

and interacting with others despite diagnoses of ADHD and borderline intellectual

functioning (Tr. 237). Dr. Moten likewise concluded that M.R. did not experience marked

or extreme limitation in any of the childhood domains (Tr. 62-63).

       Contrary to Plaintiff’s argument that the ALJ did not consider the evidence supporting

a disability, the ALJ discussed Plaintiff’s testimony and the records showing that M.R.

experienced some degree of limitation (Tr. 19-25). She noted Plaintiff’s report that M.R.

became easily frustrated and resorted to “crying, yelling, stomping, and talking back,” but

that his symptoms improved with counseling (Tr. 19). She acknowledged Ms. Davis’ finding

that M.R had been suspended from school for three days for fighting the diagnoses of a

learning disability and ADHD (Tr. 20-22). Notwithstanding, substantial evidence discussed

at length by the ALJ supports the conclusion that M.R. was not disabled. Because her

findings are well supported and explained, a remand for either an award of benefits or further

fact-finding is not warranted.

       In closing, my recommendation to uphold the administrative findings should not be

read to trivialize M.R.’s limitations resulting from ADHD and a learning disability. The

record also shows that Plaintiff has been more than diligent in her quest for efficacious

treatment for her minor son. Nonetheless, because the ALJ’s determination was within the

“zone of choice” accorded to the fact-finder at the administrative hearing level, it should not


                                             -15-
 Case 2:19-cv-12654-RSW ECF No. 16, PageID.840 Filed 03/25/21 Page 16 of 16



be disturbed by this Court. Mullen v. Bowen, supra.



                                   CONCLUSION
       For the reasons stated above, Defendant’s Motion for Summary Judgment [Docket

#13] is GRANTED and Plaintiff’s Motion for Summary Judgment [Docket #12] is

DENIED.

                                    s/R. Steven Whalen_________________
                                    R. STEVEN WHALEN
                                    UNITED STATES MAGISTRATE JUDGE




Dated: March 25, 2021




                                          -16-
